Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 1 of 15         PageID #: 387




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

U.S. BANK TRUST, N.A., AS           )
TRUSTEE FOR LSF11 MASTER            )
PARTICIPATION TRUST,                )
                                    )
           Plaintiff,               )
                                    )
      v.                            )        No. 2:20-cv-00380-JAW
                                    )
KAREN LISA VINCENT,                 )
                                    )
           Defendant.               )
                                    )
KAREN LISA VINCENT,                 )
                                    )
           Counterclaim Plaintiff,  )
                                    )
      v.                            )
                                    )
U.S. BANK TRUST, N.A., AS           )
TRUSTEE FOR LSF11 MASTER            )
PARTICIPATION TRUST,                )
CALIBER HOME LOANS, INC.,           )
JOHN A. DOONAN, and                 )
RENEAU J. LONGORIA,                 )
                                    )
           Counterclaim Defendants. )

       ORDER ON JOHN A. DOONAN AND RENEAU J. LONGORIA’S
                      MOTION TO DISMISS

      A bank filed a five-count complaint against a woman, seeking a foreclosure and

sale of her vacant property and asserting four other counts stemming from her alleged

failure to make payments on her mortgage. The woman answered the complaint and

asserted counterclaims against the bank, the mortgage servicer, and the two

attorneys who filed the complaint. The woman alleges that a Chapter 7 bankruptcy

discharge from 2012 protects her from personal liability on the mortgage debt, and
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 2 of 15         PageID #: 388




the bank’s attempt to collect such debt as a personal liability violates a bankruptcy

discharge injunction issued pursuant to 11 U.S.C. § 524, 15 U.S.C. § 1692e(8) of the

Fair Debt Collection Practices Act (FDCPA), and 14 M.R.S. § 6113. The attorneys

move to dismiss the counterclaims pursuant to Federal Rule of Civil Procedure

12(b)(6).

       The Court concludes that the Bankruptcy Court is in a better position than

this Court to determine whether a violation of its bankruptcy discharge order

occurred, and if so, to craft an appropriate remedy. Therefore, the Court refers the

bankruptcy discharge claims to the Bankruptcy Court. As the Bankruptcy Court

resolves this issue, the Court will retain the FDCPA and Maine state-law claims but

refer to the Bankruptcy Court the question of whether the Bankruptcy Court has

jurisdiction to decide the FDCPA and Maine state-law claims. If the Bankruptcy

Court decides it has jurisdiction, the Court may transfer the FDCPA and Maine state-

law claims. In the meantime, the Court stays the proceedings in this case pending

the Bankruptcy Court’s resolution of the bankruptcy claims.

I.     BACKGROUND

       On October 15, 2020, U.S. Bank Trust, N.A., as Trustee for LSF11 Master

Participation Trust (U.S. Bank), through its attorneys John A. Doonan and Reneau

J. Longoria of Doonan, Graves & Longoria, LLC, filed a complaint against Karen Lisa

Vincent to enforce U.S. Bank’s security interest in a home at 417 Bonny Eagle Road,

Standish, Maine. Compl. (ECF No. 1). U.S. Bank alleged that Ms. Vincent defaulted

on her mortgage, and as of August 31, 2020, owed a total debt of $244,889.73 under



                                             2
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 3 of 15          PageID #: 389




the note and mortgage. Id. ¶ 22. In total, U.S. Bank asserted five counts against

Ms. Vincent: (1) Foreclosure and Sale, (2) Breach of Note, (3) Breach of Contract,

Money Had and Received, (4) Quantum Meruit, and (5) Unjust Enrichment. Id.

¶¶ 25-67.

      On November 13, 2020, Ms. Vincent answered the Complaint and asserted

counterclaims against U.S. Bank, Caliber Home Loans, Inc. (Caliber), the mortgage

servicer for U.S. Bank, and Attorney Doonan and Attorney Longoria (the Attorneys).

Answer to Compl. and Countercl. (ECF No. 6). Ms. Vincent alleged that she filed a

Chapter 7 bankruptcy case on April 19, 2012, and on July 31, 2012, the Bankruptcy

Court for the District of Maine entered an order discharging her from her debts,

including all in personam liability on the note. Id. at 12-13. Ms. Vincent asserted

claims against U.S. Bank, Caliber, and the Attorneys for violation of the bankruptcy

discharge injunction, 11 U.S.C. § 524, and violation of the Fair Debt Collection

Practices Act (FDCPA), 15 U.S.C. § 1692e(8), as well as a claim against Caliber for

breaching its statutory duty of good faith under 14 M.R.S. § 6113(2). Id. at 14-26.

      On January 7, 2021, U.S. Bank and Ms. Vincent filed a stipulation of dismissal

pursuant to Federal Rule of Civil Procedure 41(a), dismissing the Complaint without

prejudice but leaving Ms. Vincent’s Counterclaim remaining and in force. Stipulation

of Dismissal (ECF No. 18). On January 24, 2021, Ms. Vincent moved to amend her

Counterclaim, Mot. of Countercl. Pl. Vincent for Leave to Amend Countercl. (ECF

No. 23), which the Magistrate Judge granted, Order (ECF No. 24).




                                             3
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 4 of 15          PageID #: 390




      On January 27, 2021, Ms. Vincent filed amended counterclaims, asserting nine

counts against U.S. Bank, Caliber, and the Attorneys. First Am. Countercl. and

Demand for Jury Trial (ECF No. 25). On February 9, 2021, Caliber and U.S. Bank,

represented by new counsel, answered the Amended Counterclaim. Countercl. Def.

Caliber Home Loans, Inc.’s Answer to First Am. Countercl. and Affirmative Defenses

(ECF No. 26); Countercl. Def. U.S. Bank Trust, N.A., as Trustee for LSF11 Master

Participation Trust’s Answer to First Am. Countercl. and Affirmative Defenses (ECF

No. 27).

      On February 16, 2021, the Attorneys, representing themselves, moved to

dismiss the Amended Counterclaim. Mot. to Dismiss Countercls. Against John A.

Doonan and Reneau J. Longoria (ECF No. 28); see id., Attach. 1, Mem. of Law in

Supp. of John A. Doonan and Reneau J. Longoria’s Mot. to Dismiss. Meanwhile, on

February 16, 2021, Ms. Vincent moved to strike the Attorneys’ memorandum of law

for lack of compliance with District of Maine Local Rule 7. Mot. to Strike Mem. of

Law of Countercl. Defs. Doonan and Longoria (ECF No. 29). On March 9, 2021, the

Attorneys filed an amended motion to dismiss. Am. Mot. to Dismiss Countercls.

Against John A. Doonan and Reneau J. Longoria (ECF No. 32).

      On June 9, 2021, although not raised by the parties, the Court ordered the

parties to address “whether this Court is the proper court to consider violations of a

bankruptcy discharge order issued by the Bankruptcy Court.” Order at 3 (ECF

No. 44). The Court gave the parties seven days to brief “whether this Court should

refer the case to the United States Bankruptcy Court for the District of Maine.” Id.



                                             4
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 5 of 15          PageID #: 391




at 5. On June 16, 2021, the parties responded and urged the Court not to refer the

case to the bankruptcy court. Mem. of Law in Resp. to Ct.’s Order Dated June 9, 2021

(ECF No. 46); Mem. of Countercl. Pl. Vincent in Supp. of Retention of this Case in the

District Ct. (ECF No. 47); Countercl. Defs. U.S. Bank Trust, N.A., as Trustee for

LSF11 Master Participation Trust, and Caliber Home Loans, Inc.’s Resp. to Ct. Order

Regarding Referral to Bankruptcy Ct. (ECF No. 48).

      Oral argument on the motion to dismiss took place on June 28, 2021, with the

Attorneys, U.S. Bank and Caliber, and Ms. Vincent all participating. Min. Entry

(ECF No. 49). At oral argument, the U.S. Bank, Caliber, and the Attorneys changed

their position and agreed this Court should refer the bankruptcy claims to the

Bankruptcy Court, but Ms. Vincent maintained that the Court should keep all of the

claims and refer only the question of whether the bankruptcy discharge injunction

was violated.

      On June 29, 2021, Ms. Vincent filed a motion to allow additional briefing

regarding her newly raised concern that referral to the Bankruptcy Court would

violate her Seventh Amendment jury trial rights regarding her FDCPA claims. Mot.

of Co[u]ntercl. Pl. Vincent to Allow Additional Briefing on Question of Referral to

Bankruptcy Ct. (ECF No. 50). The Court granted the motion the next day. Order

(ECF No. 51). On July 7, 2021, Ms. Vincent submitted her supplemental brief,

proposing a way forward for the Court to preserve her Seventh Amendment jury trial

rights.   Suppl. Br. of Countercl. Pl. Vincent with Respect to Possible Referral of

Matters to the Bankruptcy Ct. (ECF No. 52) (Vincent’s Suppl. Br.). On July 14, 2021,



                                             5
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 6 of 15                           PageID #: 392




U.S. Bank and Caliber and the Attorneys filed their supplemental briefs. Countercl.

Defs. U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, and

Caliber Home Loans, Inc.’s Resp. Regarding Suppl. Briefing (ECF No. 53) (U.S. Bank

and Caliber’s Suppl. Br.); Resp. to Suppl. Bri[e]f of Countercl. Pl. (ECF No. 54).

II.     DISCUSSION

        Ms. Vincent’s Amended Counterclaim asserts claims for violation of the

bankruptcy discharge injunction, 11 U.S.C. § 524, and violation of the FDCPA,

15 U.S.C. § 1692e(8), as well as state-law claims. 1

        A.      Violation of the Bankruptcy Discharge Injunction

        Section 524 of the Bankruptcy Code states that a discharge order “operates as

an injunction against the commencement or continuation of an action, the

employment of process, or an act, to collect, recover or offset” a discharged debt.

11 U.S.C. § 524(a)(2); Taggart v. Lorenzen, 139 S. Ct. 1795, 1801 (2019).                            The

injunction “affords honest but unfortunate debtors with a ‘fresh start’ from the

burdens of personal liability for unsecured prepetition debts and thus advances the

overarching purpose of the Bankruptcy Code.” In re Canning, 706 F.3d 64, 69 (1st

Cir. 2013). “[T]he scope of the injunction is broad, and bankruptcy courts may enforce

it through 11 U.S.C. § 105, any sanctions imposed for violations being in the nature

of civil contempt.” Id. Section 105 authorizes a court to “issue any order, process, or


1        Ms. Vincent moves to strike the Attorneys’ twenty-page memorandum of law in support of
their motion to dismiss for failure to comply with District of Maine Local Rule 7. “District courts enjoy
broad latitude in administering local rules.” Air Line Pilots Ass’n v. Precision Valley Aviation, Inc., 26
F.3d 220, 224 (1st Cir. 1994); see Ramsdell v. Bowles, 64 F.3d 5, 7 (1st Cir. 1995) (acknowledging the
district court’s “great leeway in the application and enforcement of its local rules”) (citation omitted).
In light of the Court’s decision to refer the bankruptcy claims and stay the case pending resolution in
the Bankruptcy Court, this Court denies the motion to strike.

                                                        6
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 7 of 15            PageID #: 393




judgment that is necessary or appropriate to carry out the provisions of this title.”

11 U.S.C. § 105(a); Taggart, 139 S. Ct. at 1801. Courts are empowered “to order

monetary relief, in the form of actual damages, attorney fees, and punitive damages,

when creditors have engaged in conduct that violates § 524.” Bessette v. Avco Fin.

Servs., Inc., 230 F.3d 439, 445 (1st Cir. 2000).

             1.     Referral to the Bankruptcy Court

      Under 28 U.S.C. § 1334(b), district courts have “original but not exclusive

jurisdiction of all civil proceedings arising under title 11, or arising in or related to

cases under title 11.”    The district courts may refer bankruptcy jurisdiction to

bankruptcy courts. 28 U.S.C. § 157(a) (“Each district court may provide that any or

all cases under title 11 and any or all proceedings arising under title 11 or arising in

or related to a case under title 11 shall be referred to the bankruptcy judges for the

district”). Furthermore, District of Maine Local Rule 83.6(a) instructs that “[a]ll cases

under Title 11 and all civil proceedings arising under Title 11 or arising in or related

to cases under Title 11 are referred to the bankruptcy judges of this district pursuant

to 28 U.S.C. Section 157(a).” Here, the parties do not dispute that the Court may

refer the bankruptcy claims to the Bankruptcy Court—the question is whether it

should.

      While most courts have held that a contempt action for violation of a

bankruptcy discharge order may only be heard by the bankruptcy court that issued

the order, see, e.g., Belton v. GE Capital Retail Bank, 961 F.3d 612, 616-17 (2d Cir.

2020) (collecting cases), the First Circuit has taken a different approach. In Bessette,



                                               7
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 8 of 15            PageID #: 394




the First Circuit rejected the argument that a party “must bring a contempt

proceeding before the bankruptcy court,” holding that “a district court sitting in

bankruptcy is similarly authorized to invoke its equitable powers under section 105

when necessary to carry out the provisions of the Bankruptcy Code.” 230 F.3d at 445-

46. The Court left the decision to the district court: “If the district court determines

that it is appropriate to refer the matter back to the bankruptcy court under 28 U.S.C.

§ 157 . . . the bankruptcy court may accordingly resolve [the bankruptcy] claims.” Id.

at 446.   Since Bessette, district courts have both kept and referred claims alleging

violations of bankruptcy discharge injunctions. See, e.g., Lance v. PNC Bank, N.A.,

Civil Action No. 15-10250-FDS, 2015 U.S. Dist. LEXIS 122676, at *5 (D. Mass.

Sept. 15, 2015) (retaining case); Vil v. Poteau, No. 11-cv-11622-DJC, 2013 U.S. Dist.

LEXIS 104943, at *31-32 (D. Mass. July 26, 2013) (referring case).

      At oral argument, the Attorneys and U.S. Bank and Caliber acknowledged that

the Bankruptcy Court was better suited to decide the bankruptcy claims and that

referral was appropriate, but Ms. Vincent disagreed and argued this Court should

decide the case.     She contended that the Court is capable of resolving the

straightforward bankruptcy claims and judicial economy favors retention of the

claims.

      The Court concludes that referral of the bankruptcy claims to the Bankruptcy

Court is the sounder course of action. See McGlynn v. Credit Store, Inc., 234 B.R. 576,

579 (D.R.I. 1999) (referring 11 U.S.C. § 524 claims to the bankruptcy court but

retaining jurisdiction over the FDCPA claims). The Court acknowledges that, under



                                              8
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 9 of 15            PageID #: 395




Bessette, it has the authority to decide the bankruptcy claims, but it declines to do so

because the Bankruptcy Court, which issued the bankruptcy discharge injunction, is

in a better position to determine whether its own injunction was violated. See Growe

ex rel. Great N. Paper, Inc. v. Bilodard Inc., 325 B.R. 490, 493 (D. Me. 2005)

(“Bankruptcy courts, with their considerable expertise, are . . . indubitably better

equipped than district courts to ensure the uniform administration of the bankruptcy

code”).

      Moreover, even assuming there was a violation, this Court does not know how

the Bankruptcy Court would view the situation. Perhaps, as Ms. Vincent argues,

filing a foreclosure complaint with multiple theories of potentially individual recovery

beyond foreclosure is a serious violation of the Bankruptcy Court’s discharge order

warranting sanctions, or perhaps, as the Attorneys and U.S. Bank and Caliber

contend, the form of the Complaint is merely a technical violation.

      The Court appreciates Ms. Vincent’s concerns regarding judicial economy, but

the Court believes it is better to proceed carefully to get the right answer. In this

case, the Bankruptcy Court is better situated to give the right answer about whether

its own order was violated and, if so, the significance of the violation, and thus the

Court refers the bankruptcy claims to the Bankruptcy Court.

             2.     Seventh Amendment Concerns

      In supplemental briefing, Ms. Vincent urges the Court to retain all claims

because she is concerned that “if the bankruptcy court were to decide the damages

for the discharge violation claims before the determination of the damages under the



                                              9
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 10 of 15           PageID #: 396




FDCPA, it would have to decide the common factual issues that exist between the

claims, specifically in regard to damages for emotional distress.” Vincent’s Suppl. Br.

at 8.    According to Ms. Vincent, the problem is that the Bankruptcy Court’s

determination “would then become binding in the FDCPA damages claim in this

Court under the doctrine of collateral estoppel,” in violation of her Seventh

Amendment rights to have a jury determine the factual issues. Id. Therefore, she

contends “a jury must first resolve the FDCPA claims and damages.” Id.

        The Court is unpersuaded by this argument because it is not convinced that

Ms. Vincent would be collaterally estopped by the Bankruptcy Court’s findings.

Ms. Vincent does not argue that she has a jury trial right on her bankruptcy claims.

Rather, she argues that the Bankruptcy Court’s determination of emotional damages

on the discharge violation could preclude a jury’s determination of emotional damages

on the FDCPA claims. However, this is a hypothetical problem that the Court could

remedy if it arises.

        Ms. Vincent’s concerns are premised on the potential that the Bankruptcy

Court (a) finds a violation of the discharge order, (b) concludes the violation warrants

sanction, and (c) makes factual findings on emotional damages that become binding

on this Court. The mere possibility that the Bankruptcy Court’s hypothetical findings

regarding emotional damages could violate the Seventh Amendment is not sufficient,

at this point, to prevent referral.

        Furthermore, even if this hypothetical situation does arise, this Court could

decide that collateral estoppel does not apply because the facts underlying the



                                              10
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 11 of 15         PageID #: 397




FDCPA claims are based on different legal constructs than the determination of

contempt, and Ms. Vincent has a right to a jury trial to find facts on the FDCPA

claims. For example, 11 U.S.C. § 105 “provides a bankruptcy court with statutory

contempt powers” to redress violations of a bankruptcy discharge injunction, Bessette,

230 F.3d at 445, while the FDCPA provides a cause of action for “the use of any false,

deceptive or misleading means to collect a debt,” Poulin v. The Thomas Agency, 760

F. Supp. 2d 151, 161 (D. Me. 2011).

         Moreover, section 524(a) and the FDCPA also have different standards—a

court may hold a creditor in civil contempt for violating a bankruptcy discharge order

when there is no “fair ground of doubt” as to whether the creditor’s conduct might be

lawful under the discharge order, Taggart, 139 S. Ct. at 1804, while the FDCPA “is a

strict liability statute,” Shapiro v. Haenn, 222 F. Supp. 2d 29, 42 n.8 (D. Me. 2002),

and looks at the debt collection conduct from the perspective of the “unsophisticated

consumer,” Pollard v. Law Office of Mandy L. Spaulding, 766 F.3d 98, 104 (1st Cir.

2014).     See Midland Funding, LLC v. Johnson, 137 S. Ct. 1407, 1414 (2017) (“The

[FDCPA] and [Bankruptcy] Code have different purposes and structural features”).

A factual finding in the Bankruptcy Court on the contempt claims would not

necessarily bind this Court on the FDCPA claims.

         Ultimately, the Court declines to hypothesize whether a potential factual

finding by the Bankruptcy Court would collaterally estop Ms. Vincent on her FDCPA

claims in this Court, or whether such preclusion would violate her Seventh

Amendment rights, but the Court agrees with U.S. Bank and Caliber that to accept



                                             11
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 12 of 15                          PageID #: 398




Ms. Vincent’s position would allow a plaintiff like Ms. Vincent to prevent the

Bankruptcy Court from deciding whether its own order was violated, simply by

adding an FDCPA claim. This Court is not convinced that the Seventh Amendment

should be applied in a way to prevent the Bankruptcy Court from deciding whether

its own discharge order was violated. The Court notes, however, that Ms. Vincent

has not waived her Seventh Amendment argument and if, based on the Bankruptcy

Court’s decision, Ms. Vincent believes her Seventh Amendment rights are implicated,

she may again raise the argument. 2

        B.      FDCPA and Maine State-Law Claims

        In addition to the bankruptcy claims, Ms. Vincent’s Amended Counterclaim

asserts FDCPA and Maine state-law claims premised on the alleged violation of the

bankruptcy discharge order. There is some authority suggesting the Bankruptcy

Court may not have jurisdiction to hear the FDCPA or Maine state-law claims. See

In re Goldstein, 201 B.R. 1, 2 (Bankr. D. Me. 1996) (concluding that “[a]lthough the

F.D.C.P.A. and tort claims arise from the same facts that underlie allegations that

the defendants breached the automatic stay and the discharge injunction . . . they

must be dismissed because this court is without subject matter jurisdiction over

them”); see also In re Vinneau, 410 B.R. 329, 334 (Bankr. D. Mass 2009) (finding the


2       U.S. Bank and Caliber additionally assert that the FDCPA is precluded by the Bankruptcy
Code, and thus Ms. Vincent’s Seventh Amendment concerns are irrelevant. U.S. Bank and Caliber’s
Suppl. Br. at 4-9. Courts are split on the issue. See Simon v. FIA Card Servs., N.A., 732 F.3d 259, 271
n.7 (3d Cir. 2013) (collecting cases). In In re Martel, 539 B.R. 192 (Bankr. D. Me. 2015), the Bankruptcy
Court of this District rejected the argument that the Bankruptcy Code “completely preempts the
FDCPA” and concluded “[t]he Code and the FDCPA are not irreconcilable and creditors are under the
obligation to follow both.” Id. at 197-98. Because the Court refers the bankruptcy discharge claims to
the Bankruptcy Court, it declines to decide whether the FDCPA claims are precluded by the
Bankruptcy Code.

                                                       12
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 13 of 15             PageID #: 399




court lacked “related to” jurisdiction of FDCPA claim); In re Steele, 258 B.R. 319, 322

(Bankr. D.N.H. 2001) (concluding the court lacked jurisdiction over FDCPA claims

and “[t]he fact that the allegations serving as the basis of the claim for violation of

the discharge injunction, over which the Court has jurisdiction, are intertwined with

the facts giving rise to the claims for violation of the federal and state debt collection

statutes does not alter this result”).

      While the Court’s initial view is that the Bankruptcy Court may well not have

jurisdiction to hear the FDCPA or Maine state-law claims, the Court also refers the

question to the Bankruptcy Court. If the Bankruptcy Court determines that it does

have jurisdiction to hear the claims, then this Court may refer the claims to the

Bankruptcy Court. For the time being, the Court will retain the FDCPA and Maine

state-law claims and stay the proceedings until the Bankruptcy Court resolves the

bankruptcy claims.

      C.     The Doonan-Longoria Motion to Dismiss

      On March 9, 2021, Counterclaim Defendants John A. Doonan and Reneau J.

Longoria filed an amended motion to dismiss the amended counterclaim. Am. Mot.

to Dismiss the Am. Countercls. Against John A. Doonan and Reneau J. Longoria (ECF

No. 32). A main premise of the motion to dismiss is that the Amended Counterclaim’s

allegations of a violation of the discharge order fail to meet the standards for civil

contempt of a bankruptcy discharge order the Supreme Court established in Taggart

v. Lorenzen, 139 S. Ct. 1795 (2019). This Court’s referral to the Bankruptcy Court

will clarify this issue and therefore the Court is dismissing without prejudice the



                                               13
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 14 of 15          PageID #: 400




Doonan-Longoria amended motion to dismiss. Counterclaim Defendants may refile

or recast their motion to dismiss once the Bankruptcy Court has ruled and this Court

has lifted the stay.

III.   CONCLUSION

       The Court DISMISSES without prejudice Attorney John A. Doonan and

Attorney Reneau J. Longoria’s Amended Motion to Dismiss the Amended

Counterclaim (ECF No. 32) and DENIES Karen Vincent’s Motion to Strike

Memorandum of Law of Counterclaim Defendants Doonan and Longoria (ECF

No. 29). Pursuant to 28 U.S.C. § 157(a), the Court refers the claims alleging violation

of the bankruptcy discharge injunction, 11 U.S.C. § 524, to the United States

Bankruptcy Court for the District of Maine. Furthermore, the Court refers to the

Bankruptcy Court the question of whether the Bankruptcy Court has jurisdiction to

hear the claims alleging violation of the FDCPA, 15 U.S.C. § 1692e(8), and 14 M.R.S.

§ 6113.

       The Court STAYS this action and ORDERS counsel to prepare and file a joint

status report by October 25, 2021 and every ninety days thereafter until the

Bankruptcy Court resolves the 11 U.S.C. § 524 claims. Finally, the Court ORDERS

counsel to inform the Court immediately once the Bankruptcy Court resolves the

11 U.S.C. § 524 claims and the jurisdictional issue for the federal and state statutory

claims. Upon notice, the Court will schedule a further conference of counsel to

determine the next steps to be taken in light of the Bankruptcy Court rulings.




                                             14
Case 2:20-cv-00380-JAW Document 55 Filed 07/26/21 Page 15 of 15   PageID #: 401




      SO ORDERED.

                                    /s/ John A. Woodcock, Jr.
                                    JOHN A. WOODCOCK, JR.
                                    UNITED STATES DISTRICT JUDGE

Dated this 26th day of July, 2021




                                        15
